By the Court,
PAINE, J.
We feel bound to affirm tbe judgment in tbis case, for tbe reason that exceptions were not taken in sucb a manner as to present tbe questions discussed by counsel. Tbe case was tried before a jury, and after argument, the jury, by consent of parties, found a formal verdict for tbe plaintiff, upon wbicb judgment was to be entered for tbe plaintiff if the court should be of opinion that it should stand; otherwise the verdict was to be set aside, and a judgment entered for tbe defendant for costs. Tbe plaintiff moved for judgment; tbe court denied tbe motion and gave judgment for tbe defendants, to which tbe plaintiff excépted. Tbis practice is certainly not in accordance with the statute, wbicb evidently contemplates a distinct exception to each distinct legal decision, whether it is made on tbe trial, or, in cases tried by the court, to the con-*531elusions of law found by him. It is well settled that a general exception to a charge to the jury is not good, if the charge embodies more than one legal proposition. The reason is, that the attention of the court below must be specifically called to the error complained of, so that it may correct it, before the appellate court will reverse for that error. This being so, it is difficult to see how the practice adopted in this case can be sustained. For it would allow the party, by one exception, to cover all the legal questions which could possibly be raised in the case, without reference to the question whether they were in fact raised or not. The counsel might discuss certain points in the court below, and then reverse the judgment here upon other points which they had not there discovered, and which the court below never passed 'on. We do not think the statute contemplates or authorizes such a practice, nor that it is advisable to adopt it.
September 1.
The judgment is affirmed, with costs.